Appeal unanimously dismissed without costs. Memorandum: This appeal from an order adjudicating respondent’s daughter to be permanently neglected must be dismissed. Respondent stipulated to the adjudication of permanent neglect, and “[n]o appeal lies from an order entered upon the parties’ consent (see, Matter of Unborn Baby B., 158 AD2d 455, 456; see also, Matter of Gerald H., 158 AD2d 599, 600) because respondent is not aggrieved thereby (see, CPLR 5511; Family Ct Act § 1118)” (Matter of Cherilyn P., 192 AD2d 1084, lv denied 82 NY2d 652; see, Matter of Justin L., 258 AD2d 934). (Appeal from Order of Erie County Family Court, Townsend, J. — Terminate Parental Rights.) Present — Denman, P. J., Lawton, Hayes, Pigott, Jr., and Scudder, JJ.